U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51287 SOUTHCREST FINANCIAL GROUP, INC. (Exact name of small business issuer as specified in its charter) Georgia 58-2256460 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 600 North Glynn Street Fayetteville, GA30214 (Address of principal executive offices) (770)-461-2781 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filer ¨Non-Accelerated Filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoS State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 10, 2007: 3,952,328. Index SouthCrest Financial Group, Inc. And Subsidiaries INDEX Page Part I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets – June 30, 2007 and December 31, 2006 1 Condensed Consolidated Statements of Income- Three and Six Months Ended June 30, 2007 and 2006 2 Condensed Consolidated Statements of Comprehensive Income - Three and Six Months Ended June 30, 2007 and 2006 3 Condensed Consolidated Statement of Stockholders' Equity – SixMonths Ended June 30, 2007 4 Condensed Consolidated Statements of Cash Flows – Six Months Ended June 30, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and QualitativeDisclosures about Market Risk 21 Item 4. Controls and Procedures 21 Part II. OTHER INFORMATION 21 Item 1. Legal Proceedings 21 Item 1A. Risk factors. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 Index PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SouthCrest Financial Group, Inc. and Subsidiaries Condensed Consolidated Balance Sheets June 30, 2007 and December 31, 2006 (Unaudited) (In thousands, except share and per share data) June 30, December 31, Assets 2007 2006* Cash and due from banks $ 14,816 $ 16,926 Interest-bearing deposits at other financial institutions 5,011 4,881 Federal funds sold 795 12,504 Securities available for sale 63,232 61,519 Securities held to maturity (fair value $62,161 and $66,036) 64,230 67,268 Restricted equity securities, at cost 1,981 2,029 Loans held for sale 303 446 Loans, net of unearned income 336,147 335,006 Less allowance for loan losses 4,674 4,480 Loans, net 331,473 330,526 Bank-owned life insurance 12,781 12,521 Premises and equipment, net 16,807 15,324 Goodwill 9,057 9,057 Intangible assets, net 4,052 4,493 Other assets 6,932 6,523 Total assets $ 531,470 $ 544,017 Liabilities, Redeemable Common Stock, and Stockholders' Equity Liabilities: Deposits: Noninterest-bearing $ 74,500 $ 80,581 Interest-bearing 372,523 382,041 Total deposits 447,023 462,622 Federal Home Loan Bank advances 5,110 5,165 Federal funds purchased 504 - Note payable 780 780 Other liabilities 7,371 6,907 Total liabilities 460,788 475,474 Commitments and contingencies Redeemable common stock held by ESOP 923 988 Stockholders' equity: Common stock, par value $1; 10,000,000 shares authorized, 3,952,328 issued 3,952 3,952 Additional paid-in capital 50,087 50,034 Retained earnings 15,981 13,740 Accumulated other comprehensive loss (261 ) (171 ) Total stockholders' equity 69,759 67,555 Total liabilities, redeemable common stock, and stockholders' equity $ 531,470 $ 544,017 See Notes to Condensed Consolidated Financial Statements. * Derived from audited consolidated financial statements. 1 Index SouthCrest Financial Group, Inc. and Subsidiaries Condensed Consolidated Statements of Income For The Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) (In thousands, except share and per share data) Three Months Six Months 2007 2006 2007 2006 Interest income: Loans $ 6,985 $ 5,524 $ 13,814 $ 10,715 Securities - taxable 1,325 1,224 2,642 2,449 Securities - nontaxable 175 111 353 226 Federal funds sold 109 86 257 187 Interest-bearing deposits at other banks 90 50 173 88 Total interest income 8,684 6,995 17,239 13,665 Interest expense: Deposits 3,127 2,230 6,218 4,139 Other borrowings 90 141 186 321 Total interest expense 3,217 2,371 6,404 4,460 Net interest income 5,467 4,624 10,835 9,205 Provision for loan losses 77 133 226 241 Net interest income after provision for loan losses 5,390 4,491 10,609 8,964 Other income: Service charges on deposit accounts 920 859 1,735 1,651 Other service charges and fees 345 282 617 527 Net gain on sale of loans 82 37 186 71 Income on bank-owned life insurance 133 59 260 93 Other operating income 117 98 254 223 Total other income 1,597 1,335 3,052 2,565 Other expenses: Salaries and employee benefits 2,538 2,011 4,953 3,953 Equipment and occupancy expenses 489 380 956 760 Amortization of intangibles 226 207 446 413 Other operating expenses 1,407 1,111 2,638 2,190 Total other expenses 4,660 3,709 8,993 7,316 Income before income taxes 2,327 2,117 4,668 4,213 Income tax expense 728 691 1,464 1,381 Net income $ 1,599 $ 1,426 $ 3,204 $ 2,832 Basic and diluted earnings per share $ 0.40 $ 0.40 $ 0.81 $ 0.79 Dividends per share $ 0.130 $ 0.125 $ 0.260 $ 0.250 Average shares outstanding - basic and diluted 3,952,328 3,581,193 3,952,328 3,581,193 See Notes to Condensed Consolidated Financial Statements. 2 Index Condensed Consolidated Statements of Comprehensive Income For The Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) (In thousands) Three Months Six Months 2007 2006 2007 2006 Net income $ 1,599 $ 1,426 $ 3,204 $ 2,832 Other comprehensive income: Unrealized holding gains (losses) on securities available for sale arising during the period, net of taxes of$(121), $(112), $(56), and $(100) (195 ) (187 ) (90 ) (166 ) Comprehensive income $ 1,404 $ 1,239 $ 3,114 $ 2,666 See Notes to Condensed Consolidated Financial Statements. 3 Index SouthCrest Financial Group, Inc. And Subsidiaries Consolidated Statement of Stockholders' Equity For The Six Months Ended June 30, 2007 (Unaudited) (In thousands, except share and per share data) Accumulated Additional Other Total Common Stock Paid-In Retained Comprehensive Stockholders' Shares Par Capital Earnings Loss Equity Balance, December 31, 2006 3,952,328 $ 3,952 $ 50,034 $ 13,740 $ (171 ) $ 67,555 Net income - - - 3,204 - 3,204 Cash dividends declared, $.26 per share - - - (1,028 ) - (1,028 ) Stock-based compensation - - 53 - - 53 Adjustment for shares owned by ESOP - - - 65 - 65 Other comprehensive income - (90 ) (90 ) Balance, June 30, 2007 3,952,328 $ 3,952 $ 50,087 $ 15,981 $ (261 ) $ 69,759 See Notes to Condensed Consolidated Financial Statements. 4 Index SouthCrest Financial Group, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows For The Six Months Ended June 30, 2007 and 2006 (Unaudited) (In thousands) 2007 2006 OPERATING ACTIVITIES Net income $ 3,204 $ 2,832 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 509 384 Amortization of intangibles 446 410 Other amortization 120 60 Provision for loan losses 226 241 Stock compensation expense 53 48 Deferred income taxes (226 ) (273 ) Income on bank-owned life insurance (260 ) (92 ) (Increase) decrease in interest receivable 56 (117 ) Increase in income taxes payable 116 50 Increase in interest payable 94 338 Net gain on sale of loans (134 ) (71 ) Originations of mortgage loans held for sale (6,685 ) (7,159 ) Proceeds from sales of mortgage loans held for sale 6,962 7,002 Decrease in other assets 254 183 Increase in other liabilities 46 349 Net cash provided by operating activities 4,781 4,185 INVESTING ACTIVITIES Proceeds from maturities of securities held to maturity 3,006 4,096 Purchases of securities available for sale (10,918 ) (4,000 ) Proceeds from maturities of securities available for sale 8,070 1,502 Proceeds from sales of securities available for sale 1,003 - Proceeds from redemption of restricted equity securities 48 134 Net (increase) decrease in interest-bearing deposits in banks (130 ) 495 Net decrease in federal funds sold 11,709 3,195 Net increase in loans (1,509 ) (10,593 ) Purchase of premises and equipment (1,992 ) (2,160 ) Proceeds from sale of other real estate owned - 472 Purchase of life insurance contracts - (3,601 ) Net cash provided by (used in) investing activities 9,287 (10,460 ) FINANCING ACTIVITIES Net (decrease) increase in deposits (15,599 ) 11,276 Principal repayments on Federal Home Loan Bank advances (55 ) (5,055 ) Net increase in federal funds purchased 504 1,595 Dividends paid (1,028 ) (896 ) Net cash provided by (used in) financing activities (16,178 ) 6,920 Net increase (decrease) in cash and due from banks (2,110 ) 645 Cash and due from banks at beginning of year 16,926 15,930 Cash and due from banks at end of period $ 14,816 $ 16,575 See Notes to Condensed Consolidated Financial Statements. 5 Index SouthCrest Financial Group, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (continued) For The Six Months Ended June 30, 2007 and 2006 (Unaudited) (In thousands) 2007 2006 SUPPLEMENTAL DISCLOSURES Cash paid for: Interest $ 6,310 $ 4,122 Income taxes 1,416 1,604 NONCASH TRANSACTIONS Principal balances of loans transferred to other real estate owned $ 296 $ 166 (Decrease) increase in redeemable common stock held by ESOP (65 ) 21 Unrealized loss on securities available for sale, net (90 ) (166 ) See Notes to Condensed Consolidated Financial Statements. 6 Index SouthCrest
